Citation Nr: 1235226	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  09-23 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected residuals of shrapnel wounds to the back that includes scars.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from June 1994 to 
August 1994, and from July 2006 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) from an 
April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for the disabilities of "scars on back" and "right tenth rib with deformity" as residuals of an IED blast.  The rating decision assigned an initial 10 percent rating for the "scars on back."  The Veteran appealed the initial assigned 10 percent disability rating for the scars, but did not appeal the initial noncompensable (0 percent) disability rating for the right tenth rib deformity. 

To more accurately reflect the nature of the Veteran's service-connected disability, which includes all residuals of the IED blast, and not just the scars upon which the initial rating was assigned, the Board has recharacterized the issue on appeal as entitlement to an initial disability rating in excess of 10 percent for service-connected residuals of shrapnel wounds to the back that includes scars, both the two tender scars and residual skin burn scars. 

The claim at issue was previously remanded by the Board in February 2011 for further evidentiary development of requesting a VA medical opinion for residuals of shrapnel wounds to the back that includes scars.  This was accomplished, and the claim was readjudicated in a August 2011 supplemental statement of the case.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Board notes that the Veteran is currently employed.  He has not alleged unemployability due to his service-connected scars on back, and the matter of entitlement to a total rating based on individual unemployability due to service-connected disabilities is not raised by either the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).



FINDINGS OF FACT

1.  For the entire period of initial rating appeal, the Veteran had superficial and deep scars on his back that did not cause limitation of motion, and did not cover an area of at least 12 square inches.

2.  The Veteran's service-connected residuals of shrapnel wounds to the back involving Muscle Group XXI causes no more than moderate impairment.


CONCLUSIONS OF LAW

1.  For the entire initial rating period, the criteria for an initial disability rating in excess of 10 percent for service-connected scars (residual to shrapnel wounds to the back) have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, and 7805 (prior to Oct. 23, 2008).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a separate 10 percent disability rating for service-connected residuals of shrapnel wounds to the back involving Muscle Group XXI have been met for the entire initial rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & West Supp. 2011); 
38 C.F.R. §§ 3.159, 4.56, 4.73, Diagnostic Code 5321 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

This appeal arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2011).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records.  Additionally, the Veteran was provided VA examinations in January 2008, March 2009, April 2009, and April 2011.  For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Disability Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).  
At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson, 
12 Vet. App. at 126.

Initial Disability Rating for Scars on Back

The present appeal involves the Veteran's contention that the severity of his service-connected scars on back, warrants a higher initial disability rating.  The Board notes that as of October 23, 2008, revised provisions for evaluating scars were enacted; however, this new regulation indicates that the revised provisions are applicable only to claims received on or after October 23, 2008.  Accordingly, these revisions do not apply to the present case. 73 Fed. Reg. 54708 (Sept. 23. 2008).  Rather, the Veteran's claim for a higher rating for scars will be considered solely under the criteria effective as of the date of the claim.

Diagnostic Code 7801 directs that scars other than on the head, face, or neck that are deep or cause limited motion are evaluated as 10 percent disabling for areas exceeding 6 square inches, 20 percent disabling for areas exceeding 12 square inches, 30 percent disabling for areas exceeding 72 square inches, and 40 percent disabling for areas exceeding 144 square inches.  Notes following the rating criteria explain (1) scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, will be rated separately and combined in accordance with 38 C.F.R. § 4.25, and (2) a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. Part 4.

Diagnostic Code 7802 provides that scars other than head, face, or neck scars that are superficial and do not cause limited motion will be rated as 10 percent disabling for areas of 144 square inches or greater.  Notes following the rating criteria explain (1) scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, will be rated separately and combined in accordance with 38 C.F.R. § 4.25, and (2) a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. Part 4.

Diagnostic Code 7803 notes that unstable superficial scars are evaluated as 
10 percent disabling.  Note (1) following indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) indicates that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. Part 4 (2006).  The next criteria, that of Diagnostic Code 7804, provides that superficial scars that are painful on examination are rated as 10 percent disabling.  Note (1) following states that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) states that in this case, a 
10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation 
(See 38 C.F.R. § 4.68 of this part on the amputation rule).  Finally, Diagnostic Code 7805 directs that other scars shall be rated on the limitation of function of the affected part.  38 C.F.R. Part 4.

The service-connected scars have been rated as 10 percent disabling under the provisions of Diagnostic Code 7804 for superficial scars that are painful on examination.  The evidence shows that, for the entire period of initial rating appeal, the Veteran had superficial and deep scars on his back, that did not cause limitation of motion, and did not cover an area of at least 12 square inches.

In January 2008, on VA examination, the examiner reported the widest area of scarring was 14 cm x 2 cm, seen in the right infrascapular area and renal area on the right side.  The VA examiner reported two scars on the Veteran's back.  One scar, seen in the right infrascapular area, measured 3 cm x 2 cm, slightly indurated in the middle.  The second scar, seen in the renal area, measured 4.5 cm x 2 cm, was slightly indented, with minimal loss of underlying tissues.  The VA examiner reported that the entire area seemed like a superficial abrasion, with the two deep scars.  The VA examiner reported the two scars were pink in color and not adherent to underlying structures.  The skin was wrinkled, smooth, and tender to the touch.  There was no inflammation or edema of the scars.  The VA examiner also obtained color photographs and found some amount of disfiguration.  

The VA examiner reported another area, measuring 11 cm x 3 cm, seen on the posterior axillary line on the right side, from superficial scarring, secondary to abrasions and superficial burns.  The scar was reported to be flat, stable, and not adherent to underlying structures.  There was no induration or inflexibility of the skin in this area of scarring.  The VA examiner also reported no functional limitation due to the scars.  

In March 2009, on VA examination, the VA examiner reported the widest area of scarring was 15 cm x 15 cm on the right posterior aspect from his scapular to renal area and the smallest area of scarring was 8 cm x 6 cm.  The area had mild redness and was rough, bumpy and tender on palpation.  The VA examiner reported two scars; one scar, seen in the scapular area, measured 4 cm x 2 cm, which was partially raised and indurated, and one scar, seen in the right renal area, measured 5.5 cm x 2 cm, which was markedly indented approximately 5 mm with loss of underlying tissue.  The scars were pink and adherent to underlying tissue and the surrounding tissue was tight and taut.  The VA examiner also reported an area of 
11 cm x 3 cm of superficial scarring in the right axillary area.  

In April 2009, on VA examination, the VA examiner reported two scars on the Veteran's back; one scar, seen in the right infrascapular area, measured 
3 cm x 2 cm, and was slightly indurated in the middle, and one scar, seen in the right renal area, measured 4.5 cm x 2 cm, and was slightly indented with minimal loss of underlying tissue.  The VA examiner also reported an area of 11cm x 3 cm of superficial scarring from the burns.  The VA examiner reported that the two scars were pink in color and not adherent to underlying structures.  The skin was wrinkled, smooth, and tender to the touch.  There was no inflammation or edema of the scars.  The VA examiner opined that the entire scar area seemed like a superficial abrasion with two deep scars.  The VA examiner also opined that the scars in the right infrascapular area and renal area were tender.  

In April 2011, on VA examination, the Veteran reported that the scars on his back were itchy and painful and that there was a sensation of pulling when twisting while carrying heavy loads.  The VA examiner reported a 4 cm x 4 cm scar with 0.7 cm depth in the lower right back area and 3 cm x 3 cm scar with 0.3cm depth in the upper back area.  The VA examiner opined that the scars had subcutaneous and deep fascia tissue loss.  The VA examiner also opined that there was no nerve or tendon damage.  

In this case, the evidence shows one superficial scar, painful on examination, and one deep scar on the Veteran's back.  A 10 percent rating is the maximum rating under Diagnostic Code 7804 for superficial scars that are painful on examination.  38 C.F.R. § 4.118.  The Board then turns to other possibly applicable diagnostic codes relating to the Veteran's scars.  The Veteran's scars are on his back and not on the head, face, or neck, so Diagnostic Code 7800 is not applicable.  To receive an initial disability rating in excess of 10 percent for scars on the back, under Diagnostic Code 7801, the scars must be deep or cause limitation of motion and cover an area of at least 12 square inches or greater.  In this case, the deep scars seen in the right renal area and right infrascapular area cover areas of 
4 cm x 4 cm and 3 cm x 3 cm, which is less than 12 square inches, so a higher rating is not possible under Diagnostic Code 7801.  An initial rating in excess of 
10 percent is not warranted in this case under Diagnostic Code 7802 because 
10 percent is the maximum schedular rating provided under Diagnostic Code 7802 for superficial scars that do not cause limitation of motion.  The Veteran's scars have not been shown by the evidence to be unstable, that is a scar that for any reason, where there is frequent loss of covering of skin over the scar, so Diagnostic Code 7803 is not applicable.  

The Board also finds that the scars themselves do not cause any other disabling effects to warrant a separate rating, as indicated under Diagnostic Code 7805.  As such, the Veteran is not entitled to an initial disability rating in excess of 10 percent for scars on the back for any period of initial rating claim.  38 C.F.R. § 4.118. 

Separate Rating for Residuals of Shrapnel Wounds to the Back (Muscle Group XXI)

The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the RO has rated residuals of shrapnel wounds to the back as scars under Diagnostic Codes 7801-7805.  

As set forth in the criteria below, disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe, and severe.  38 C.F.R. § 4.56(d) (2011).  "Slight" muscle disability contemplates a simple wound of the muscle without debridement or infection; a service department record of a superficial wound with brief treatment and return to duty; healing with good functional results; and no cardinal signs or symptoms of muscle disability.  Objectively, there is a minimal scar; no evidence of fascial defect, atrophy, or impaired tonus; and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. 
§ 4.56(d)(1) (2011).

"Moderate" muscle disability contemplates a through and through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection; a service department record or other evidence of in-service treatment for the wound; and a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, there are entrance and (if present) exit scars that are small or linear, indicating a short track of missile through muscle tissue; and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2) (2011).

"Moderately severe" muscle disability contemplates a through and through or deep penetrating wound by a small high velocity missile, or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring; a service department record or other evidence showing hospitalization for a prolonged period for the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are entrance and (if present) exit scars indicating track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the sound side; and tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  
38 C.F.R. § 4.56(d)(3) (2011).

"Severe" muscle disability contemplates a through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding, and scarring; a service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are ragged, depressed, and adherent scars indicating wide damage to muscle groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements indicate severe impairment of function when compared with the uninjured side.  If present, the following are also signs of 'severe' muscle disability: (a) x-ray evidence of minute, multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; 
(b) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (c) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; 
(f) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4) (2011).

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lower threshold of fatigue, fatigue-pain, impairment of coordination; and uncertainty of movement.  38 C.F.R. § 4.56(c) (2011).  When evaluating musculoskeletal disabilities, VA must, in addition to applying schedular criteria, consider granting a higher rating in cases in which a veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Diagnostic Code 5321 provides evaluations for a disability of Muscle Group XXI.  The function of these muscles is respiration.  The muscle group includes the thoracic muscle group.  See 38 C.F.R. § 4.73, Diagnostic Code 5321 (2011).  For Diagnostic Code 5321, a slight injury warrants a 0 percent rating, a moderate injury warrants a 10 percent rating, a moderately severe injury warrants a 30 percent rating, and a severe injury warrants a 40 percent rating.  Id.

After a review of all the evidence, the Board finds that the evidence is in equipoise on the question of whether a separate 10 percent disability rating is warranted for the non-scar residuals of shrapnel wounds to the back that affect Muscle Group XXI (Diagnostic Code 5321).  Some of the findings in the service treatment records, on VA examination, and recognized in the RO rating decision on appeal, are suggestive of muscle injury residual to the shrapnel wounds to the back that are distinct from the scar rating for which service connection was granted and initially rated.  

Service treatment records reflect that the Veteran sustained a "penetrating" soft tissue injury to the posterior thorax in January 2007, and treatment included irrigation and "debridement."  A January 2008 VA examination report notes the Veteran's injury with IED blast that included shrapnel fragment injury and burns to his back, and which required hospitalization.  Clinical findings at the January 2008 VA examination included two "deep" scars, and included findings that one or both of the scar(s) was (were) indented and indurated, and "minimal loss of underlying tissues."

In the April 2011 VA muscle examination, the VA examiner reported a history of shrapnel wound in service.  The Veteran was treated in the Intensive Care Unit (ICU) for 4-5 days and also spent two months at Walter Reid Medical Hospital.  The Veteran was placed on profile for six months and then returned to full duty.  The VA examiner reported no pain, weakness, decreased coordination, or increased fatigability associated with the shrapnel wounds.  The VA examiner also reported no flare-ups of muscle injury residuals. 

On physical examination in April 2011, the VA examiner reported thoracic muscle groups with 5 of 5 strength with no problems with deep inspiration or expiration and shoulder muscles with 5 of 5 strength.  The VA examiner reported 5 of 5 strength of the right intercoastal muscles.  The VA examiner further reported no muscle herniation, and no clinical right intercoastal, right latissmus dorsi, or thoracic muscle deficits were noted.  The VA examiner also reported no motion of any joint was limited by muscle disease or injury.  Following the examination of the Veteran, and a review of his medical history (as set out in the claims file), the VA examiner offered an opinion to the effect that there were no chronic residuals of a chest wall muscle injury, and that the loss of tissue was likely subcutaneous fat tissue and less likely muscle loss.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's residuals of shrapnel wounds to the back involving Muscle Group XXI warrants a separate 10 percent rating under Diagnostic Code 5321.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

The Board further finds that weight of the evidence is against a disability rating in excess of 10 percent for the service-connected (non-scar) residuals of shrapnel wounds to the back involving Muscle Group XXI (Diagnostic Code 5321).  The April 2011 VA examiner reported that the wound was not a through and through injury and that the wound was not initially infected before healing.  The VA examiner further reported no intermuscular scarring or muscle herniation, and reported no clinical right intercostal, right latissimus dorsi, or thoracic muscle deficits were noted.  The evidence does not show that the wounds are manifested by large, ragged, or adherent scars; retained foreign bodies; diminished muscle excitability; or loss of muscle substance or normal firm resistance of the affected muscles.  The VA examiner did report some deep fascia loss; however, he offered an opinion to the effect that there were no chronic residuals of a chest wall muscle injury and that the loss of tissue was likely subcutaneous fat tissue and less likely muscle loss.  

The evidence of record does not reflect consistent complaints of cardinal signs and symptoms of muscle disability.  As noted above, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lower threshold of fatigue, fatigue-pain, impairment of coordination; and uncertainty of movement.  38 C.F.R. § 4.56(c).  When evaluating musculoskeletal disabilities, VA must, in addition to applying schedular criteria, consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.

In the April 2011 VA examination, the VA examiner reported no pain, weakness, decreased coordination, or increased fatigability associated with the shrapnel wounds.  The VA examiner also reported no flare-ups of muscle injury residuals and no motion of any joint was limited by muscle disease or injury.  

In light of the totality of the evidence, the Board finds that the Veteran's overall disability picture-in terms of the type of injury, the history and complaints, and the objective findings-more nearly approximates the criteria for no more than "moderate disability" of Muscle Group XXI under Diagnostic Code 5321.  The weight of the evidence is against the assignment of a higher schedular evaluation under Diagnostic Code 5321.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for service-connected residuals of shrapnel wounds to the back that includes scars.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's scars are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 7804, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's scars have manifested scars that are tender to the touch and are associated with underlying tissue damage.  These symptoms are part of the schedular rating criteria.  

The Board also finds that the symptomatology and impairment caused by the Veteran's residuals of shrapnel wounds to the back involving Muscle Group XXI is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The rating assigned under Diagnostic Code 5321 is based on the average impairment of earning capacity resulting from moderate impairment due to residuals of shrapnel wounds to the back that includes scars, involving Muscle Group XXI.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected residuals of shrapnel wounds to the back that includes scars, involving Muscle Group XXI.  Therefore, having reviewed the evidence and the ratings assigned, the Board finds that the evidence does not show such an exceptional disability picture to render the schedular evaluation assigned to be inadequate to rate the Veteran's service-connected residuals of shrapnel wounds to the back involving Muscle Group XXI.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the Veteran's scars on his back, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

An initial disability rating in excess of 10 percent for scars (residual to shrapnel wounds to the back) is denied.

A separate 10 percent disability rating for residuals of shrapnel wounds to the back involving Muscle Group XXI is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


